DISSENTING OPINION
Beown, Judge:
The purpose of Congress in expressly including exported products which were jointly made with those for domestic use according to their relative values was thus to promote foreign trade by drawback of duty by means of a just and fair measurement between the two joint products.
It is not a just and fair measure of apportionment to find value from sales for the export, and from production or factory cost for the other not exported. If the slivers had had a sales value both, by common consent, would have been apportioned by their sales value.
Here they could not be so compared, because the slivers lacked a sales value. In such case Congress must have intended the relative factory cost should be used for both. There is no question here of principal and byproducts. The exported noils and strips are admittedly entitled to drawback of duty as the statute expressly provides. The sole question is how much, i. e., the method of measuring the amount of the drawback.
The amounts of the cost or factory figures as claimed by the exporter are not disputed by the Government officials. They make as applied to both a reasonable and fair apportionment. However, *207to apply one yard stick to one, and another yard stick to the other, makes an unfair apportionment on its face which Congress could never have intended by the language used.
Before this rule was expressly set up by the law, when it was worked out by Government regulation for joint products, weight instead of value was held to be an.unfair proportion and therefore outside of the law and the intent of Congress. National Lead Co. v. United States, 252 U. S. 140.
Here the use of two different yard sticks for the different products is also plainly bad for the same reason.
It is a matter of common knowledge that factory costs always differ widely from sales prices in completed articles. Yet both are used in different circumstances for determining “value,” the term used in this statute. The record here shows as to these incomplete, or intermediate, products such differences are extremé. Comparing the factory cost of one with the sales price of the other, therefore, arrives- at the amount of drawback by a purely arbitrary and unfair method. Such purpose should not be imputed to Congress in passing this beneficent statute for the benefit of foreign trade, as an essential part of a protective tariff system. In statutory interpretation arbitrary and unreasonable results, tending to thwart the very purpose for which the statute was passed, should always be avoided.
The protest should be sustained.